cca_2016101412175229 id uilc number release date from sent friday date pm to cc bcc subject re sec_2010 i am working from home today and then after today i’m out until oct if the taxpayer had a gross_estate of more than dollar_figure million - no relief is available to him at all even if the estate is nontaxable due to the marital_deduction the taxpayer had an absolute obligation to file a form_706 within months of date of death and having failed to do so the election for portability is missed if the taxpayer had a gross_estate of less than dollar_figure million having missed the ability of timely filing a form_706 the taxpayer’s only recourse for obtaining the portability election is to seek relief through the private_letter_ruling process the relief will likely be granted merely filing a late form_706 would be ineffective in making this election and the election will not be respected
